Richardson, Judge:
The merchandise in issue herein consists of Ohilli, un-ground, which was exported from Japan, entered at the port of Los Angeles, Calif., and assessed with duty under 19 U.S.C.A., section 1001, paragraph 781 (par. 781, Tariff Act of 1930). Twenty-five bags of the importation are involved in the instant protest, concerning which the parties stipulated at the trial as follows:
Mr. Glad: * * *
We offer to stipulate that the entry in question covers 75 bags of Chillies unground, weighing 100 pounds each per bag, imported and assessed for duty at 5 cents per pound under paragraph 781.
We further offer to stipulate that while still in Customs custody, 25 of these bags were exported to Mexico on T & E 1490, and we further offer to stipulate that no allowance was made for duty on these 25 bags.
Mr. Braverman:
From information obtained from Mr. Arthur Hoffnung, chief liquidator in the office of the Collector of Customs at Los Angeles, the Government so stipulates.
*264Accepting this stipulation as evidence of the facts, we hold, upon the authority of 19 U.S.C.A., section 1553 (§ 553, Tariff Act of 1930), that the merchandise covered by the instant protest is exempt from the payment of duty, in consequence of which plaintiff is entitled to a refund of the duties paid thereon. The protest is, therefore, sustained.
Judgment will be entered accordingly.